Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 4/20/2021. Claim(s) 1-20 is/are pending.
Claim Objections
Claim(s) 7-8, 16-17 is/are objected to because of the following informalities:  
Claim 7 recites “safety distance” while claim 1 recites “safe distance”. The examiner is assuming this is a typographical error. While the scope of the claim is reasonably ascertainable, the examiner suggests amending “safety distance” in claim 7 to “safe distance”. 
Claim 8 recites “a vertex” in line 3 and in line 5. While the scope of the claim is reasonably ascertainable, the examiner suggests amending the second occurrence of “a vertex” to “the vertex”.
Claim 16 recites “safety distance” while claim 10 recites “safe distance”. The examiner is assuming this is a typographical error. While the scope of the claim is reasonably ascertainable, the examiner suggests amending “safety distance” in claim 16 to “safe distance”. 
Claim 17 recites “a vertex” in line 3 and in line 5. While the scope of the claim is reasonably ascertainable, the examiner suggests amending the second occurrence of “a vertex” to “the vertex”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 7, 9, 16, 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 7 and 16, the limitations of each claim, determine/determining “a long axis and a short axis of an ellipse” and “a size of the long axis and a size of the short axis of the ellipse are determined based on the size information and the safety distance” are unclear and thus, indefinite. First, the claims recite that the ellipse has “a long axis” and “a short axis”. One of ordinary skill in the art would not be reasonably apprised to the scope of the claims because axes are well-known to not have a length (i.e., be long or short), but rather are lines with no thickness and infinite length. Second, the claims recite that that the “long axis” and the “short axis” each have a “size”. Again, one of ordinary skill in the art would not be reasonably apprised to the scope of the claims because axes are well-known to not have a size, but rather are lines with no thickness and infinite length. Applicant’s specification does not set forth a special definition of the term “axis”, and thus Applicant does not appear to be acting as their own lexicographer (see lines 8-22, pg. 9 of instant specification and Fig. 3). Rather, Applicant’s specification and Fig. 3 appear to show each axis as they are known in the art. Giving the term “axis” its plain and ordinary meaning, one of ordinary skill of the art would not be reasonably apprised to the scope of the limitations, determine/determining “a long axis and a short axis of an ellipse” and “a size of the long axis and a size of the short axis of the ellipse are determined based on the size information and the safety distance”. For the purposes of examination, the examiner is interpreting the scope of the limitations to be that a size of an ellipse and its location relative to the vehicle are determined. 
Regarding claims 9 and 18, the limitation of each claim, “an intersection point of non-parallel opposite sides of the isosceles trapezoid is located at the longitudinal axis of the vehicle” are unclear, and thus, indefinite. Specifically, it is unclear the meaning of “an intersection point of non-parallel opposite sides of the isosceles trapezoid” because non-parallel opposite sides of an isosceles trapezoid do not intersect, for example as seen in Applicant’s Fig. 5. Applicant’s specification does not set forth a special definition of the term “an intersection point of non-parallel opposite sides of the isosceles trapezoid”, but rather repeats the language used in the claims (see lines 24-25, pg. 10 of instant specification). For the purposes of examination, the examiner is interpreting the scope of the limitations to be that a point of the isosceles trapezoid is located at the longitudinal axis of the vehicle. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-9, the claims recite a method for a vehicle avoiding an obstacle and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. 

Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

A method for a vehicle avoiding an obstacle, comprising: 
obtaining size information of a vehicle; 
obtaining a safe distance in a traveling direction of the vehicle; 
determining an obstacle screening area of the vehicle at least based on the size information and the safe distance; and 
determining an obstacle avoiding path of the vehicle in response to determining that the obstacle is located in the obstacle screening area.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, both “obtaining…” and both “determining…” steps in the contexts of this claim encompass observing a vehicle and its travel path and forming judgements regarding how it should avoid obstacles. Accordingly, the claim recites at least four abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

A method for a vehicle avoiding an obstacle, comprising: 
obtaining size information of a vehicle; 
obtaining a safe distance in a traveling direction of the vehicle; 
determining an obstacle screening area of the vehicle at least based on the size information and the safe distance; and 
determining an obstacle avoiding path of the vehicle in response to determining that the obstacle is located in the obstacle screening area.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitation of “for a vehicle avoiding an obstacle”, the examiner submits that this limitation is an attempt to generally link additional elements to a technological environment and does not impose a meaningful limit on the judicial exception, such that the claim is more is more than a drafting effort designed to monopolize the exception.  Limiting the use of the abstract idea to a particular technological environment as stated the preamble is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of “for a vehicle avoiding an obstacle” is merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to “significantly more”, as generally linking the use of a judicial exception to a particular technological environment or field of use (“simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use”), as discussed in Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981), are not sufficient to amount to significantly more than the judicial exception. Hence, claim 1 is not patent eligible.

Independent claims 10 and 19 rise and fall with claim 1 and are not patent eligible for the same reasons as discussed above with regards to claim 1. The differences between claim 1 and claims 10 and 19 is discussed below. Remaining limitations not discussed below regarding claims 10 and 19 are the same as those for claim 1, and thus, discussion is omitted for brevity. 

Regarding claims 10-18, the claims recite an electronic device and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories.
Additionally, independent claim 10 recites the additional elements of the “one or more processors; and a memory, configured to store one or more programs, wherein the one or more processors are configured to”. When evaluated in Prong II of the Step 2A analysis in the 2019 PEG, these additional elements do not integrate the above-noted abstract idea into a practical application. These components merely describe how to generally “apply” the mental processes in a generic or general purpose computing environment and are recited at a high level of generality and merely automate the obtain and determine steps. Further, when evaluated in Step 2B of the 2019 PEG, these additional limitations amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Regarding claims 19-20, the claims recite a computer readable storage medium and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories.
Additionally, claim 19 recites the additional elements of “A computer readable storage medium having a computer program stored thereon, wherein the computer program is configured to implement a method for a vehicle avoiding an obstacle when executed by a processor”. When evaluated in Prong II of the Step 2A analysis in the 2019 PEG, these additional elements do not integrate the above-noted abstract idea into a practical application. These components merely describe how to generally “apply” the mental processes in a generic or general purpose computing environment and are recited at a high level of generality and merely automates the obtain and determine steps. Further, when evaluated in Step 2B of the 2019 PEG, these additional limitations amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept.

Dependent claim(s) 2-9, 11-18, and 20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of the dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application. 
Claims 3 and 12 recite the additional element of “obtaining/obtain a detecting area around the vehicle from a sensor” that does not integrate the judicial exception into a practical application. The examiner submits that these limitations are recited at a high level of generality (i.e. as a general means of obtaining data to be used in the recognizing/recognize step), and amounts to mere pre-solution data gathering, which is a form of insignificant extra-solution activity. Further, the limitation is a well-understood, routine, and conventional activity because the background recites that the “sensor” is a well-known vehicle sensor (pg. 5, lines 20-30) and the specification does not provide any indication that the obtaining step is anything more than a conventional collecting of sensor data (pg. 7, lines 19-27).
Further, the examiner notes that the limitations of claims 4-5, 7-9, 13-14, and 16-18 are mental processes that can be performed in the human mind, or by a human using a pen and paper (i.e., the limitations of the claims under their broadest reasonable interpretation consist of determining an appropriate shape for the obstacle screening area). The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473, 1474 (Fed. Cir. 2016) (holding that claims to a mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
Therefore, dependent claims 2-9, 11-18, and 20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 10, and 19. Therefore, claim(s) 1-20 is/are ineligible under 35 USC 101.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10-12, 15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nister et al. (US 2019/0243371 A1), hereafter referred to as Nister.
Regarding claims 1, 10, and 19, Nister teaches an electronic device, comprising: 
one or more processors (“FIG. 1 is a block diagram of an example autonomous vehicle system 100, in accordance with some embodiments of the present disclosure….various functions may be carried out by a processor executing instructions stored in memory”, para. 0057, Fig. 1); and 
a computer readable storage medium having a computer program stored thereon (“instructions stored in memory”, para. 0057, Fig. 1), wherein the computer program is configured to implement a method for a vehicle avoiding an obstacle when executed by the one or more processors (“Systems and methods are disclosed related to analyzing safety procedures of a vehicle and objects in an environment for obstacle avoidance. The present disclosure may be described with respect to an example autonomous vehicle 102 (alternatively referred to herein as “vehicle 102” or “autonomous vehicle 102”)”, para. 0046, Fig. 1), and the method comprises: 
obtain size information of a vehicle (“a size (e.g., an actual size of the actor) or representative size (e.g., a shape around and/or including the actor) of the actor may be determined”, para. 0099, see also para. 0093-0094 and Fig. 2A-2C); 
obtain a safe distance in a traveling direction of the vehicle (“Examples of safety procedures are illustrated with respect to FIGS. 2A-2C. For example, with respect to FIG. 2A, a safety procedure 202 may include an actor 204 (or a shape representing the actor 204) coming to a complete stop while maintaining a low or zero lateral rate of change”, para. 0093); 
determine an obstacle screening area of the vehicle at least based on the size information and the safe distance (“Once the safety procedure is determined, the claimed set determiner 136 may determine a claimed set of the vehicle 102 and the objects 106 in the environment”, para. 0097, “In order to determine the claimed set, the claimed set determiner 136 may determine an area and/or volume in space occupied by the actor given its state”, para. 0098); and 
determine an obstacle avoiding path of the vehicle in response to determining that the obstacle is located in the obstacle screening area (“Once the occupied set is determined, the claimed set determiner 136 may determine the occupied trajectory(ies), OA, of each actor”, para. 0101, “As a first example, the claimed set may represent the safety procedure with a first braking profile for coming to a complete stop more quickly than a second braking profile, and may represent the safety procedure with the second braking profile for coming to a complete stop more slowly (e.g., than the first braking profile) while still avoiding a collision”, para. 0103, see also para. 0112 and Fig. 3D-3E).

Regarding claims 2, 11, and 20, Nister further teaches wherein the safe distance is determined based on at least one of: 
a traveling velocity of the vehicle (“trajectories may include a longitudinal distance (e.g., a braking or stopping distance), a lateral change (e.g., a steering change), and/or a vertical space (e.g., from the ground plane to a top of a bounding polygon or other shape representative of the occupied set of the actor) occupied by the actors (e.g., the vehicle 102, the first object 106A, and the second object 106B) if the actors were to implement their respective safety procedures. As such, the trajectories may be analyzed as solid volumes with lengths that increase with velocity (e.g., the faster the actor is moving, the longer the trajectory(ies) and the corresponding points in space-time included in the occupied sets)”, para. 0114); 
a driving safety index of the vehicle (“the safety procedure may be modified to provide for a certain level of comfort (e.g., maximum comfort) for the passengers of the vehicle (e.g., minimum deceleration or directional change) while still guaranteeing avoidance of a collision. In such an example, a course, trajectory, and/or control sequence may be determined for the vehicle 102, as the safety procedure, that maximizes comfort and/or minimizes force exerted on passengers while still ensuring that a collision with other objects 106 (e.g., vehicles, entities, structures, etc.) is avoided. In some examples, such as where a collision is unavoidable or a likelihood of collision is above a threshold risk level, the safety procedure may be modified to minimize the risk of harm to the passengers in the vehicle and other entities should a collision occur”, para. 0092); or 
a passenger comfort index (see “the safety procedure may be modified to provide for a certain level of comfort (e.g., maximum comfort) for the passengers of the vehicle”, para. 0092).

Regarding claims 3 and 12, Nister further teaches wherein determining the obstacle avoiding path of the vehicle further comprises: 
obtain a detecting area around the vehicle from a sensor (“the behavior planner may consider more free-form trajectories by taking into account a dynamic occupancy grid (e.g., a grid indicative of objects, stationary and moving, in the vicinity of the vehicle 102, as determined by sensors of the vehicle 102 and/or map information), in addition to the other inputs of the planning component(s) 124 described herein”, para. 0071); and 
recognize an obstacle in an area that is in the detecting area and corresponding to the obstacle screening area (“actor state objective may be determined, in some examples, by analyzing sensor data received from one or more sensors (e.g., of the vehicle 102) to determine locations, orientations, and velocities of objects 106 (or other actors) in the environment”, para. 0089, see also para. 0084-0085).

Regarding claims 6 and 15, Nister further teaches wherein obtaining the size information of the vehicle comprises: 
obtain an expansion parameter of the vehicle (“safety procedures for any actor may include a safety margin (e.g., in addition to, or alternatively from, the safety margin described herein with respect to a size of the actor). For example, with respect to the safety procedure 202, as time increases in space-time from the time associated with a current state of the actor, the safety margin for the safety procedure may increase”, para. 0094).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5, 7, 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2019/0243371 A1) in view of Nakata (US 2020/0081443 A1).
Regarding claims 4 and 13, Nister further teaches wherein determining the obstacle screening area comprises: 
determine a shape of the obstacle screening area (“autonomous vehicle system 100 may use two-dimensional space modeling a top-down view of the real world. In other examples, the autonomous vehicle system 100 may use three-dimensional space. In any example, in order to determine the claimed set, the autonomous vehicle system 100 may first determine occupied sets of each actor, representing a set of points in space that the actor occupies as a function of its state”, para. 0098, see also para. 0099), but Nister does not explicitly teach:
determine a shape of the obstacle screening area based on a positioning accuracy of a sensor of the vehicle to position an obstacle in a detecting area of the sensor.
However, Nakata teaches an autonomous vehicle apparatus, comprising:
determine a shape of an obstacle screening area based on a positioning accuracy of a sensor of a vehicle to position an obstacle in a detecting area of the sensor (“At step S2, the controller 32 determines whether there is an obstacle avoiding region AA in the search region A1….An obstacle avoiding region AA is a space in which the vehicle 20 can travel in the Y-axis direction with the distance to the obstacle maintained at the predetermined value or more when the vehicle 20 is aligned with the obstacle in the X-axis direction. That is, an obstacle avoiding region AA is a space in which the vehicle 20 can pass the obstacle while maintaining the distance to the obstacle at the predetermined value or more. The predetermined value is set to limit contact between an obstacle and the vehicle 20, taking account of the detection accuracy of the sensor 31”, para. 0037).
Both Nister and Nakata teach determining a shape of an obstacle screen area of a vehicle (see para. 0098-0099 of Nister and para. 0037 of Nakata). Nakata further teaches determining the shape based on a positioning accuracy of a sensor of the vehicle (para. 0037). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Nister with the teachings of Nakata such that the “shape” (para. 0099) of Nister is determined by “taking account of the detection accuracy of the sensor 31” (para. 0037), as taught by Nakata. The motivation for doing so would be to “limit contact between an obstacle and the vehicle 20, taking account of the detection accuracy of the sensor 31” (para. 0037) as taught by Nakata. 

Regarding claims 5 and 14, Nister further teaches wherein the obstacle screening area is formed as a tapered shape (“a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor (e.g., to at least include the actor) and the size of the actor may be determined to be the size of the predefined shape (e.g., including a safety margin, in some examples, as described herein)”, para. 0099), but Nister does not explicitly teach the tapered shape tapers from a center of the vehicle along a longitudinal axis of the vehicle toward the traveling direction of the vehicle. 
However, Nakata further teaches wherein the obstacle screening area is formed from a center of the vehicle along a longitudinal axis of the vehicle toward the traveling direction of the vehicle (“An obstacle avoiding region AA is a space in which the vehicle 20 can travel in the Y-axis direction”, para. 0037, Fig. 3, “search region A1 is rectangular and has two long sides LS1 and LS2 extending in the X-axis direction. One of the two long sides LS1 and LS2 passes through a prescribed position P2 in the vehicle 20, and the other is located ahead of the vehicle 20 in the traveling direction”, para. 0033, see also Fig. 6). 
All the components are known in Nister and in Nakata. Nister teaches the obstacle screening area is formed as a tapered shape (see “a shape (e.g.,….oval, ellipse, etc.)”, para. 0099) and Nakata teaches the obstacle screening area is formed from a center of the vehicle along a longitudinal axis of the vehicle toward the traveling direction of the vehicle (see “AA” and “A1”, Fig. 4 and Fig. 6). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further combine the invention of Nister with the teachings of Nakata such that the “a shape (e.g.,….oval, ellipse, etc.)” (para. 0099) of Nister tapers from a center of the vehicle along a longitudinal axis of the vehicle toward the traveling direction of the vehicle as taught by Nakata (Fig. 4, Fig. 6). The motivation for doing so would be to form the obstacle screening area “depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels” (para. 0034), as taught by Nakata. 

In order to advance prosecution, the examiner is applying art as best understood in view of the 35 USC 112(b) rejections to claims 7 and 16 set forth in this Office action. 
Regarding claims 7 and 16, Nister further teaches determining an ellipse, wherein, the center of the ellipse is located at a center of the vehicle a size of the long axis and a size of the short axis of the ellipse are determined based on the size information and the safety distance (“a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor (e.g., to at least include the actor) and the size of the actor may be determined to be the size of the predefined shape (e.g., including a safety margin, in some examples, as described herein)”, para. 0099, “the size of the actor, and thus the representative shape corresponding to the size of the actor, may be determined such that the size and/or shape fully include the actor, at least in two-dimensions (e.g., laterally and longitudinally)”, para. 0100); and 
determining an obstacle screening area with a shape of the ellipse based on the long axis and the short axis (“In order to determine each of the points in the occupied set, a size (e.g., an actual size of the actor) or representative size (e.g., a shape around and/or including the actor) of the actor may be determined”, para. 0099), but Nister does not explicitly teach determining a center, a long axis and a short axis of the ellipse, wherein, the long axis of the shape is located at a longitudinal axis of the vehicle, and the short axis of the shape is located at a transverse axis perpendicular to the longitudinal axis and passing through the center of the vehicle.
However, Nakata teaches an autonomous vehicle apparatus, comprising:
determining a center, a long axis and a short axis of a shape, wherein, the long axis of the shape is located at a longitudinal axis of the vehicle, and the short axis of the shape is located at a transverse axis perpendicular to the longitudinal axis and passing through the center of the vehicle (“The search region A1 is rectangular and has two long sides LS1 and LS2 extending in the X-axis direction. One of the two long sides LS1 and LS2 passes through a prescribed position P2 in the vehicle 20, and the other is located ahead of the vehicle 20 in the traveling direction….In the present embodiment, the prescribed position P2 is at the center of the vehicle body 21 in the Y-axis direction and in the X-axis direction. The search region A1 is symmetrical with respect to the reference axis B”, para. 0033, “The dimension of the search region A1 in the Y-axis direction is determined depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels. In this embodiment, the distance in the Y-axis direction from the prescribed position P2 to the target point P1 is the dimension of the search region A1 in the Y-axis direction, that is, the dimension of the short sides SS1 and SS2 of the search region A1”, para. 0034, Fig. 4, Fig. 6); and 
determining an obstacle screening area with the shape based on the long axis and the short axis (see para. 0033-0034).
All of the components are known in Nister and in Nakata. Nister teaches determining an ellipse centered atop a vehicle and wherein a size of the ellipse and its location relative to the vehicle are determined based on size information and safety distance (para. 0099-0100). Nakata teaches determining a center and a size of a shape, wherein the transverse and longitudinal axes of the shape align with the transverse and longitudinal axes of the vehicle, respectively. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Nister with the teachings of Nakata such that the “shape (e.g.,….oval, ellipse, etc.)” (para. 0099) of Nister has an axis located at a longitudinal axis of the vehicle, and an axis located at a transverse axis passing through the center of the vehicle, as taught by Nakata (para. 0033-0034, Fig. 3, Fig. 6). The motivation for doing so would be to form the obstacle screening area “depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels” (para. 0034), as taught by Nakata.

Claim(s) 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2019/0243371 A1) in view of in view of Nakata (US 2020/0081443 A1) further in view of Luo (US 2020/0189590 A1). 
Regarding claims 8 and 17, Nister further teaches wherein determining the obstacle screening area of the vehicle comprises: 
determine an obstacle screening area with a shape (“In order to determine each of the points in the occupied set, a size (e.g., an actual size of the actor) or representative size (e.g., a shape around and/or including the actor) of the actor may be determined….for determining….a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor”, para. 0099), but Nister does not explicitly teach:
determine a baseline and a vertex of an isosceles triangle, wherein, the baseline of the isosceles triangle is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of the vehicle, and a vertex of the isosceles triangle is located at the longitudinal axis of the vehicle, and a position of the vertex and a size of the baseline of the isosceles triangle are determined based on the size information and the safety distance, and 
determine an obstacle screening area with a shape of the isosceles triangle based on the vertex and the baseline of the isosceles triangle.
However, Nakata teaches an autonomous vehicle apparatus, comprising:
determine a baseline and a vertex of a shape, wherein, the baseline of the shape is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of a vehicle, and a vertex of the shape is located at the longitudinal axis of the vehicle (“The search region A1 is rectangular and has two long sides LS1 and LS2 extending in the X-axis direction. One of the two long sides LS1 and LS2 passes through a prescribed position P2 in the vehicle 20, and the other is located ahead of the vehicle 20 in the traveling direction….In the present embodiment, the prescribed position P2 is at the center of the vehicle body 21 in the Y-axis direction and in the X-axis direction. The search region A1 is symmetrical with respect to the reference axis B”, para. 0033, “The dimension of the search region A1 in the Y-axis direction is determined depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels. In this embodiment, the distance in the Y-axis direction from the prescribed position P2 to the target point P1 is the dimension of the search region A1 in the Y-axis direction, that is, the dimension of the short sides SS1 and SS2 of the search region A1”, para. 0034, Fig. 4, Fig. 6, where “LS1”, Fig. 4, corresponds to Applicant’s “baseline” and where the length of “SS1” and “SS2” corresponds to Applicant’s “vertex” since this length is equal at all points including at “P1” on “axes B” in Fig. 4, the examiner is giving “vertex” its plain and ordinary meaning of a highest point), and 
determine an obstacle screening area with the shape.
Both Nister and Nakata teach determining an obstacle screening area of a vehicle, where the obstacle screening area is determined with a shape (see para. 0098-0099 of Nister and para. 0037 of Nakata). Nister teaches wherein a position and a size of the “shape” (para. 0099) are determined based on size information and safety distance (para. 0099). Nakata teaches determining the obstacle screening area based on a shape, wherein the baseline and vertex of the shape are located at a transverse axis of the vehicle and at the longitudinal axis of the vehicle, respectively. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Nister with the teachings of Nakata such that the “shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)” (para. 0099) of Nister has a baseline which is located at a transverse axis and passes through a center point of the vehicle, as taught by Nakata (Fig. 4, Fig. 6). The motivation for doing so would be to form the obstacle screening area “depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels” (para. 0034) as taught by Nakata. 
Nister in view of Nakata do not explicitly teach that the baseline and vertex are of an isosceles triangle.
However, Luo teaches systems and methods for determining driving action in autonomous driving, comprising:
“driving information associated with the vehicle may include perception information within a first predetermined range of the vehicle….The first predetermined range may be default settings of the autonomous driving system 100 or may be adjustable under different situations. For example, the first predetermined range may be a region (e.g., a circle, a rectangle, a square, a triangle, a polygon) with a current location of the vehicle as the center”, (para. 0072).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nister in view of Nakada with the teaches of Luo such that the “shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)” (para. 0099, Nister) of Nister in view of Nakata is a “triangle” (para. 0072), as taught by Luo. Since Nister suggests a list of alternative shapes for an obstacle screening area (“e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)”, para. 0099) and Luo similarly teaches a list of alternative shapes for an obstacle screening area including a triangle (“e.g., a circle, a rectangle, a square, a triangle, a polygon)”, para. 0072), it would have been well-within the technical grasp of one of ordinary skill in the art to substitute the triangle of Luo for the shape of Nister. If this leads to anticipated success, it is likely a product not of innovation but of ordinary skill. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Nister in view of Nakata in view of Luo do not explicitly teach the baseline of the triangle is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of a vehicle, and a vertex of the triangle is located at the longitudinal axis of the vehicle. However, Nakata teaches placing a baseline of a shape at a transverse axis and passing through a center of a vehicle, and a vertex at the longitudinal axis (see “AA” and “A1” of Fig. 4, Fig. 6). Further, before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place an isosceles “triangle” (para. 0076), as suggested by Luo, with its baseline along a longitudinal axis of the vehicle and its vertex located at the longitudinal axis, as taught by Nakata, because Applicant has not disclosed that this placement provides an advantage, is used for a particular purpose, or solves a stated problem (pg. 9, line 28 - pg. 10, line 19, Fig. 4). Applicant describes the advantage for the “obstacle screening area” being formed as a “tapered shape” (pg. 8, lines 18-27), but does not describe an advantage or reason for using each of the shapes as seen in Fig. 3-5, nor does Applicant describe an advantage to the orientations of each shape as seen in Fig. 3-5. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the triangle centered on the vehicle as taught by Luo (para. 00725) because the vehicle would still be capable of obtaining sensor information and avoiding collision with obstacles as it travels. 
Therefore, it would have been an obvious matter of design choice to modify Nister in view Nakata in view of Luo to obtain the invention as specified in claim(s) 8 and 17. 

Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nister et al. (US 2019/0243371 A1) in view of in view of Nakata (US 2020/0081443 A1) further in view of Sicconi et al. (US 2020/0057487 A1), hereafter referred to as Sicconi. 
In order to advance prosecution, the examiner is applying art as best understood in view of the 35 USC 112(b) rejections to claims 9 and 18 set forth in this Office action. 
Regarding claims 9 and 18, Nister further teaches wherein determining the obstacle screening area of the vehicle comprises: 
determine an obstacle screening area with a shape (“In order to determine each of the points in the occupied set, a size (e.g., an actual size of the actor) or representative size (e.g., a shape around and/or including the actor) of the actor may be determined….for determining….a shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.) may be fit around the actor”, para. 0099), but Nister does not explicitly teach:
determine a baseline and a topline of an isosceles trapezoid, wherein, the baseline of the isosceles trapezoid is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of the vehicle, and an intersection point of non-parallel opposite sides of the isosceles trapezoid is located at the longitudinal axis of the vehicle, and a size of the topline and a size of the baseline of the isosceles trapezoid are determined based on the size information and the safety distance; and 
determine an obstacle screening area with a shape of the isosceles trapezoid based on the size of the topline and the size of the baseline of the isosceles trapezoid. 
However, Nakata teaches an autonomous vehicle apparatus, comprising:
determine a baseline and a topline of a shape, wherein, the baseline of the shape is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of a vehicle (“The search region A1 is rectangular and has two long sides LS1 and LS2 extending in the X-axis direction. One of the two long sides LS1 and LS2 passes through a prescribed position P2 in the vehicle 20, and the other is located ahead of the vehicle 20 in the traveling direction….In the present embodiment, the prescribed position P2 is at the center of the vehicle body 21 in the Y-axis direction and in the X-axis direction. The search region A1 is symmetrical with respect to the reference axis B”, para. 0033, “The dimension of the search region A1 in the Y-axis direction is determined depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels. In this embodiment, the distance in the Y-axis direction from the prescribed position P2 to the target point P1 is the dimension of the search region A1 in the Y-axis direction, that is, the dimension of the short sides SS1 and SS2 of the search region A1”, para. 0034, Fig. 4, Fig. 6, where “LS1”, Fig. 4, corresponds to Applicant’s “baseline” and where “LS2” corresponds to Applicant’s “topline”), and 
determine an obstacle screening area with the shape.
Both Nister and Nakata teach determining an obstacle screening area of a vehicle, where the obstacle screening area is determined with a shape (see para. 0098-0099 of Nister and para. 0037 of Nakata). Nister teaches wherein a position and a size of the “shape” (para. 0099) are determined based on size information and safety distance (para. 0099). Nakata further teaches determining the obstacle screening area based on a shape, wherein the baseline and topline of the shape are located at a transverse axis of the vehicle and at the longitudinal axis of the vehicle, respectively. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Nister with the teachings of Nakata such that the “shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)” (para. 0099) of Nister has a baseline which is located at a transverse axis and passes through a center point of the vehicle, as taught by Nakata (Fig. 4, Fig. 6). The motivation for doing so would be to form the obstacle screening area “depending on how far the obstacle search is performed in the direction of the route on which the vehicle 20 travels” (para. 0034) as taught by Nakata. 
Nister in view of Nakata do not explicitly teach that the baseline and vertex are of an isosceles trapezoid. 
However, Sicconi teaches methods and systems for using artificial intelligence to evaluate, correct, and monitor user attentiveness, comprising:
“continuing to refer to FIG. 13, division of digital screen 1308 may include identification of one or more regions of interests within digital screen and division of digital screen into regions of interest. As a non-limiting example, a central section or portion of digital screen 1308, such as region having a polygonal, curved, and/or combined border, may be identified as a region of high importance, in which alerts are triggered more easily and/or with a higher degree of urgency and/or escalation; such a region of high importance may correspond, in a forward view, to an area and/or lane directly ahead of a user's vehicle”, (para. 0105) and “an area of digital screen 1308 covering a lane occupied by a vehicle containing forward-facing camera 1304, for instance as identified using the above-described methods, may be identified as a region of high importance, in which alerts are triggered more easily and/or with a higher degree of urgency and/or escalation; as a non-limiting example, such an area may be a substantially centrally located trapezoid on digital screen” (para. 0118). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Nister in view of Nakada with the teaches of Sicconi such that the “shape (e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)” (para. 0099, Nister) of Nister in view of Nakata is a “trapezoid” (para. 0118), as taught by Sicconi. The motivation for doing so would be to obtain “a smaller ROI may allow for faster processing during collision detection” (para. 0113), as taught by Sicconi. Further, since Nister suggests a list of alternative shapes for an obstacle screening area (“e.g., a predefined shape, such as a square, polygon, bounding box, cube, circle, oval, ellipse, etc.)”, para. 0099), it would have been well-within the technical grasp of one of ordinary skill in the art to substitute the trapezoid of Sicconi for the shape of Nister. If this leads to anticipated success, it is likely a product not of innovation but of ordinary skill. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Nister in view of Nakata in view of Sicconi do not explicitly teach the baseline of the trapezoid is located at a transverse axis perpendicular to a longitudinal axis of the vehicle and passing through a center of a vehicle, and a point of the isosceles trapezoid is located at the longitudinal axis of the vehicle (as interpreted given the 35 USC 112(b) rejections to claims 9 and 18 of this Office action). However, Nakata teaches placing a baseline of a shape at a transverse axis and passing through a center of a vehicle, and placing a point of the shape at the longitudinal axis (see “AA” and “A1” of Fig. 4, Fig. 6). Further, before the effective filing date, it would have been an obvious matter of design choice to a person of ordinary skill in the art to place an isosceles “trapezoid” (para. 0118), as suggested by Sicconi, with its baseline along a longitudinal axis of the vehicle and a point located at the longitudinal axis, as taught by Nakata, because Applicant has not disclosed that this placement provides an advantage, is used for a particular purpose, or solves a stated problem (pg. 10, line 20 - pg. 11, line 8, Fig. 5). Applicant describes the advantage for the “obstacle screening area” being formed as a “tapered shape” (pg. 8, lines 18-27), but does not describe an advantage or reason for using each of the shapes as seen in Fig. 3-5, nor does Applicant describe an advantage to the orientations of each shape as seen in Fig. 3-5. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to preform equally well with the trapezoid placed directly ahead of the vehicle as taught by Sicconi (para. 0105) because the vehicle would still be capable of obtaining sensor information and avoiding collision with obstacles. 
Therefore, it would have been an obvious matter of design choice to modify Nister in view Nakata in view of Sicconi to obtain the invention as specified in claim(s) 9 and 18. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666